         Case 1:21-cr-00121-EGS Document 10 Filed 02/24/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
              v.                            :
                                            :       Case No.: 21-cr-121 (EGS)
JAMES BONET,                                :
                                            :
              Defendant.                    :


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is now assigned to

Assistant United States Attorney Alexis J. Loeb. AUSA Alexis J. Loeb will be substituting for

AUSA Christopher A. Berridge.



                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY
                                            New York Bar No. 4444188


                                     By:    __/s/ Alexis J. Loeb____________________
                                            Alexis J. Loeb
                                            California Bar No. 269895
                                            Assistant United States Attorney
                                            Detailee
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 4th Street, N.W.
                                            Washington, DC 20001
                                            Tel. (415) 436-7168
                                            alexis.loeb@usdoj.gov
         Case 1:21-cr-00121-EGS Document 10 Filed 02/24/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       On this 24th day of February 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.

                                              __/s/ Alexis J. Loeb_________________
                                              Alexis J. Loeb
                                              Assistant United States Attorney
                                              Detailee
